FILED
                              NOT FOR PUBLICATION                           OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SALOMON HERNANDEZ CASTRO;                         No. 11-70183
ALEJANDRINA MALDONADO
JARDINEZ,                                         Agency Nos. A099-461-890
                                                              A099-461-891
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Salomon Hernandez Castro and Alejandrina Maldonado Jardinez, natives

and citizens of Mexico, petition pro se for review of an order of the Board of

Immigration Appeals (“BIA”) denying their motion to reopen removal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen as untimely, where petitioners filed their motion to reopen nearly one year

after issuance of the final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and

failed to demonstrate changed conditions in Mexico material to their claim to

asylum such as would warrant an exception to the filing deadline, see Najmabadi,
597 F.3d at 986 (holding that a petitioner cannot reopen based on changed country

conditions by relying on evidence that simply recounts generalized country

conditions without demonstrating that his or her predicament is appreciably

different from the dangers faced by fellow citizens).

      Petitioners have waived any challenge to the BIA’s determination that they

did not demonstrate ineffective assistance by their former attorney. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“[W]e generally will not take up

arguments not raised in an alien’s opening brief before this court.”).

      We lack jurisdiction to review petitioners’ challenges to the BIA’s prior

order dismissing their appeal from the immigration judge’s decision, because this


                                          2                                     11-70183
petition for review is untimely as to their underlying removal order. See

Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  11-70183